DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  “portion” in line 12 should read “portion.” as a period is required at the end of each claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the first region comprises the first side and the second branch portion, the third region comprises the third side and the first branch portion, the second region is disposed between the first region and the third region, and connected to the first region and the third region, the second region comprises the second branch portion and the first branch portion.


Claims 3 – 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claims  3 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, taken alone or in combination, fails to disclose or render obvious an integrated biplane optical sensing core chip comprising, among other things, the first region comprises the first side and the second branch portion, the third region comprises the third side and the first branch portion, the second region is disposed between the first region and the third region, and connected to the first region and the third region, the second region comprises the second branch portion and the first branch portion.
The closest relevant prior art of record, Ohno et al. (EP 0383231 A2), teaches the branch portions in different locations than that claimed as seen in fig. 4 versus fig. 3 of the instant application.
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohno et al. (EP 0383231 A2).

	In Re claims 1 and 2, ‘231 teaches:
An integrated biplane optical sensing core chip, at least comprising: a non-linear optical substrate (30, lithium niobate, col. 5, lines 19 – 21), a first waveguide structure (31), a second waveguide structure (32) and a waveguide coupled fiber (35); wherein the first waveguide structure has a first main waveguide (31c) and a first branch waveguide on the non-linear optical substrate, wherein the first branch waveguide is formed by a first branch optical waveguide (31a) and a second branch optical waveguide (31b), both of which are branched out from the first main waveguide, the first branch optical waveguide and the second branch optical waveguide have a first branch angle therebetween (between non-parallel portions of 31a and 31b), and the first branch angle has a first opening direction which is a direction of an opening of the first branch 


    PNG
    media_image1.png
    160
    385
    media_image1.png
    Greyscale


wherein the integrated biplane optical sensing core chip comprises a first region (left side), a second region (middle) and a third region (right side), which are sequentially connected in series and extend horizontally; the first branch optical waveguide, the second branch optical waveguide and the second main waveguide are sequentially disposed along a vertical direction within the first region (fig. 4); the first main waveguide , the third branch optical waveguide and 

In Re claim 12, ‘231 teaches  wherein the non-linear optical substrate, the first waveguide structure and the second waveguide structure are formed by a nonlinear optical material, and the nonlinear optical material is lithium niobate, lithium tantalate or potassium titanyl phosphate (col. 5, lines 19 – 24 as lithium niobate makes up a portion of the waveguide structures).

Conclusion
Although not anticipated by the claims, Wang et al. (U.S. PG Pub. 2020/0116489 A1), teaches coupling branching waveguides (116 and 114) with an optical fiber (106). However, ‘489 fails to teach or suggest the claimed configurations of such waveguides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874